Supplement dated December 21, 2011 to the Statement of Additional Information for Principal Funds, Inc. dated March 1, 2011 (as supplemented on March 14, 2011, June 16, 2011, July 20, 2011, September 16, 2011, September 21, 2011, October 31, 2011, and December 19, 2011) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. PORTFOLIO MANAGER DISCLOSURE On pages 179-182, in the section for Principal Global Investors, LLC (Equity Portfolio Managers), add (this information as of October 31, 2011): Other Accounts Managed Number of Accounts that Base the Total Assets of the Total Advisory Fee Accounts that Base the Number of Total Assets in the on Advisory Fee on Accounts Accounts Performance Performance Xiaoxi Li: Global Diversified Income Fund Registered investment companies 0 $0 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 6 $1 billion 0 $0 Ownership of Securities Dollar Range of PFI Funds Managed by Portfolio Manager Securities Owned by Portfolio Manager (list each account on its own line) the Portfolio Manager Xiaoxi Li Global Diversified Income Fund None
